Exhibit 10.3 AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF PASSCO APARTMENT REIT OPERATING PARTNERSHIP, LP A DELAWARE LIMITED PARTNERSHIP October 1, 2009 TABLE OF CONTENTS Page SECTION 1 DEFINED TERMS 1 SECTION 2 PARTNERSHIP FORMATION AND IDENTIFICATION 8 2.1 Formation 8 2.2 Name, Office and Registered Agent 8 2.3 Partners 8 2.4 Term and Dissolution 8 2.5 Filing of Certificate and Perfection of Limited Partnership 9 SECTION3 BUSINESS OF THE PARTNERSHIP 9 SECTION4 CAPITAL CONTRIBUTIONS AND ACCOUNTS 9 4.1 Capital Contributions 9 4.2 Additional Capital Contributions and Issuances of Additional Partnership Interests 9 4.3 Additional Funding 11 4.4 Capital Accounts 11 4.5 Percentage Interests 11 4.6 No Interest on Contributions 11 4.7 Return of Capital Contributions 12 4.8 No Third Party Beneficiary 12 SECTION5 PROFITS AND LOSSES; DISTRIBUTIONS 12 5.1 Allocation of Profit and Loss 12 5.2 Distribution of Cash 14 5.3 REIT Distribution Requirements 15 5.4 No Right to Distributions in Kind 15 5.5 Limitations on Return of Capital Contributions 15 5.6 Distributions Upon Liquidation 16 5.7 Substantial Economic Effect 16 SECTION6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER 16 6.1 Management of the Partnership 16 6.2 Delegation of Authority 19 6.3 Indemnification and Exculpation of Indemnitees 19 6.4 Liability of the General Partner 20 6.5 Reimbursement of General Partner 21 6.6 Outside Activities 22 6.7 Employment or Retention of Affiliates 22 6.8 General Partner Participation 22 6.9 Title to Partnership Assets 23 6.10 Miscellaneous 23 6.11 No Duplication of Fees or Expenses 23 SECTION7 CHANGES IN GENERAL PARTNER 23 7.1 Transfer of the General Partner’s Partnership Interest 23 7.2 Admission of a Substitute or Additional General Partner 25 7.3 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner 25 (i) 7.4 Removal of a General Partner 26 SECTION8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS 26 8.1 Management of the Partnership 26 8.2 Power of Attorney 27 8.3 Limitation on Liability of Limited Partners 27 8.4 Ownership by Limited Partner of Corporate General Partner or Affiliate 27 8.5 Redemption of Special Partnership Units 27 SECTION9 TRANSFERS OF LIMITED PARTNERSHIP INTERESTS 28 9.1 Purchase for Investment 28 9.2 Restrictions on Transfer of Limited Partnership Interests 28 9.3 Admission of Substitute Limited Partner 29 9.4 Rights of Assignees of Partnership Interests 30 9.5 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner 30 9.6 Joint Ownership of Interests 30 SECTION10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS 31 10.1 Books and Records 31 10.2 Custody of Partnership Funds; Bank Accounts 31 10.3 Fiscal and Taxable Year 31 10.4 Annual Tax Information and Report 31 10.5 Tax Matters Partner; Tax Elections; Special Basis Adjustments 31 10.6 Reports to Limited Partners 32 SECTION11 AMENDMENT OF AGREEMENT; MERGER 32 SECTION12 GENERAL PROVISIONS 33 12.1 Notices 33 12.2 Survival of Rights 33 12.3 Additional Documents 33 12.4 Severability 33 12.5 Entire Agreement 33 12.6 Pronouns and Plurals 33 12.7 Headings 33 12.8 Counterparts 33 12.9 Governing Law 33 EXHIBIT EXHIBITA — Partners, Capital Contributions and Percentage Interests or Special Percentage Interests (ii) AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF PASSCO APARTMENT REIT OPERATING PARTNERSHIP, LP RECITALS This Amended and Restated Limited Partnership Agreement (this “Agreement”) is entered into as of October1, 2009 between Passco Apartment REIT, Inc., a Maryland corporation (the “General Partner”) and the Original Limited Partner set forth on ExhibitA.Capitalized terms used herein but not otherwise defined shall have the meanings given them in Section1. AGREEMENT WHEREAS, the parties wish to amend and restate the original Limited Partnership Agreement dated June 8, 2009; NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants between the parties to this Agreement, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: SECTION1 DEFINED TERMS The following defined terms used in this Agreement shall have the meanings specified below: “Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be amended from time to time. “Additional Funds” has the meaning set forth in Section4.3. “Additional Securities” means any additional REIT Shares (other than REIT Shares issued pursuant to a dividend reinvestment plan of the General Partner) or rights, options, warrants or convertible or exchangeable securities containing the right to subscribe for or purchase REIT Shares, as set forth in Section4.2(a)(ii). “Administrative Expenses” means (i)all administrative and operating costs and expenses incurred by the Partnership, (ii)those administrative costs and expenses of the General Partner, including any salaries or other payments to directors, officers or employees of the General Partner, and any accounting and legal expenses of the General Partner, which expenses, the Partners have agreed, are expenses of the Partnership and not the General Partner, and (iii)to the extent not included in clause (ii)above, REIT Expenses; provided, however, that Administrative Expenses shall not include any administrative costs and expenses incurred by the General Partner that are attributable to Properties or partnership interests in a Subsidiary Partnership (other than this Partnership) that are owned by the General Partner directly. “Advisor” means the Person (or Persons), if any, appointed, employed or contracted with by the General Partner and responsible for directing or performing the day-to-day business affairs of the General Partner, including any Person to whom the Advisor subcontracts all or substantially all of such functions. 1 “Advisory Agreement” means the agreement between the General Partner, the Partnership and the Advisor pursuant to which the Advisor will direct or perform the day-to-day business affairs of the General Partner. “Affiliate” means, with respect to any Person, (i)any Person directly or indirectly, owning, controlling or holding with the power to vote 10% of more of the outstanding voting securities of such other Person; (ii)any Person 10% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held, with the power to vote, by such other Person; (iii)any Person directly or indirectly controlling, controlled by or under common control with such other Person; (iv)any executive officer, director, trustee or general partner of such other Person; and (v)any legal entity for which such Person acts as an executive officer, director, trustee or general partner. “Agreement” means this Limited Partnership Agreement, as amended or restated from time to time, as the context requires. “Appraised Value” means the fair market value of the assets (excluding any assets which may be readily marked to market) of the Partnership as determined by an appraisal made by an independent appraiser. “Articlesof Incorporation” means the Articlesof Incorporation of the General Partner filed with the Maryland State Department of Assessments and Taxation, as amended or restated from time to time. “Capital Account” has the meaning provided in Section4.4. “Capital Contribution” means the total amount of cash contributed to the Partnership by each Partner pursuant to the terms of this Agreement.Any reference to the Capital Contribution of a Partner shall include the Capital Contribution made by a predecessor holder of the Partnership Interest of such Partner. “Carrying Value” means, with respect to any asset of the Partnership, the asset’s adjusted net basis for federal income tax purposes or, in the case of any asset contributed to the Partnership, the fair market value of such asset at the time of contribution, reduced by any amounts attributable to the inclusion of liabilities in basis pursuant to Section752 of the Code, except that the Carrying Values of all assets may, at the discretion of the General Partner, be adjusted to equal their respective fair market values (as determined by the General Partner), in accordance with the rules set forth in Regulations Section1.704-1(b)(2)(iv)(f), as provided for in Section4.4.In the case of any asset of the Partnership that has a Carrying Value that differs from its adjusted tax basis, the Carrying Value shall be adjusted by the amount of depreciation, depletion and amortization calculated for purposes of the definition of Profit and Loss rather than the amount of depreciation, depletion and amortization determined for federal income tax purposes. “Certificate” means any instrument or document that is required under the laws of the State of Delaware, or any other jurisdiction in which the Partnership conducts business, to be signed and sworn to by the Partners of the Partnership (either by themselves or pursuant to the power-of-attorney granted to the General Partner in Section8.2) and filed for recording in the appropriate public offices within the State of Delaware or such other jurisdiction to perfect or maintain the Partnership as a limited partnership, to effect the admission, withdrawal, or substitution of any Partner of the Partnership, or to protect the limited liability of the Limited Partners as limited partners under the laws of the
